Title: From John Adams to a Friend in London, 10 February 1775
From: Adams, John
To: 


     
      
       February 10, 1775
      
     
     “The account you give of an overbearing influence in the house, and the want of feeling and spirit out of it, is of a very serious and melancholy kind: Americans are very sensible, that such accounts are true, and expect to fall a sacrifice to the knavery in the cabinet and the folly out of it, unless preserved by their own virtue, their frugality, or valour, or both.
     
     “Shorter parliaments, a more equitable representation, the abolition of taxes and the payment of the debt, the reduction of placemen and pensioners, the annihilation of bribery and corruption, the reformation of luxury, dissipation and effeminacy, the disbanding the army, are all necessary to restore your country to a free government, and to a safe, honourable, and happy life. But is this practicable, is there a resource in human nature for hope of such a miraculous change? Is there one example of it in history, or experience? A nation is easily corrupted, but not so easily reformed. The present reign may be that of Augustus, but upon my honour I expect twelve Caesars will succeed it. What is to become of America if they should? Ought she not to think in time, and prepare for the worst.
     “I have a great curiosity to know how the proceedings of the Congress at Philadelphia are relished in London, at St. James’s, and St. Stephen’s. I think it may be seen from them, that America is not insensible of her danger, nor inattentive to the means of her safety.
     “I am also very anxious to know what the friends of Liberty think of the hasty dissolution of parliament; for my own part, I have ever thought this the most insidious and artful step of the present reign, it seems to betray more contempt of the people, at the same time that it betrays a dread of some remaining sense and integrity among them, than any thing else which has been done. You will allow, Sir, that the broil with America is a very great national concern. At a time when America was assembled to concert measures relative to this great concern, a new parliament is called of a sudden, before the people could hear from America, as if the minister disdained or dreaded that the nation should have opportunity to judge of the state of America, and choose or instruct their representatives accordingly; as if the minister scorned or feared that the people, the electors, should have opportunity to hear and converse together upon facts, before they chose their members.
     “The design of the ministry seems to have been likewise to give the friends of liberty the go-by, in England as well as in America; determined to pursue their system, they would not suffer the friends of the constitution to converse or correspond together before the day of election, lest the constituents should bind the candidates to act an honest part. It is not easy to convey to you, Sir, an adequate idea of the state of this province. It is now at last true, that we have no government, legislative, executive, or judicial. The people determined never to submit to the act for destroying their charter, so dearly purchased, preserved and defended by the toil, treasure, and blood of their ancestors, are every where devoting themselves to arms. Our Duke of Alva is shut up with his troops, and his forlorn Mandamus Counsellors in Boston.—What the ministry will do is uncertain,—all the British fleet and army cannot change men’s opinions; they cannot make a juror serve, nor a representative. An attempt to cram a form of government down the throats of a people, to impose a constitution upon a united and determined people by force, is not within the omnipotence of an English parliament.
     “If they attempt a campaign like that of Kirk, if they send the sword and fire to ravage in this country, they will find in New-England an hundred thousand descendants of the puritans in the Charles’s and James’s days, who have not yet lost entirely the spirit of Englishmen under the English commonwealth.
     “Our enemies give out that persons who have distinguished themselves here, in opposition to the power of parliament, will be arrested and sent to some county in England, to be tried for treason; if this should be attempted, it will produce resistance and reprisals, and a flame through all America, such as eye hath not seen, nor ear heard, neither hath it entered into the head of the minister or his minions to conceive.
     “I beg the continuance of your favours, and am, with the warmest wishes for the safety of both countries.”
    